Citation Nr: 0531126	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-18 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date for a 60 percent 
evaluation for lumbosacral strain with degenerative disk 
disease of the lumbar spine earlier than October 28, 1999.

2.  Entitlement to an effective date for a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU) 
earlier than October 28, 1999.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from January 1979 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO increased the evaluation from 
zero percent to 20 percent effective from November 5, 1999, 
for lumbosacral strain with degenerative disc disease (DDD) 
due to trauma (formerly coded as Diagnostic Code 5295) under 
Diagnostic Codes 5295-5293.  The veteran filed a notice of 
disagreement (NOD) as to the evaluation and effective date 
assigned.  

During the pending appeal, in a rating decision issued in 
June 2002, the RO increased the evaluation for the back 
disorder to 60 percent disabling, effective from October 28, 
1999.  The RO also awarded entitlement to a TDIU effective 
from October 28, 1999.  The veteran, through his attorney, 
indicated that he was satisfied with the 60 percent schedular 
evaluation assigned and with the TDIU award; however, he 
filed an NOD as to the effective date assigned for that 
rating for his back disability, and the corresponding 
entitlement to a TDIU. 


FINDINGS OF FACT

1.  In an initial rating decision in February 1980, the RO 
granted entitlement to service connection for lumbosacral 
strain.  This decision was not appealed, and is a final 
decision.

2.  In a final decision issued on May 2, 1985, the Board 
denied entitlement to an increased (compensable) rating for a 
back disability.

3.  In a final decision issued on June 8, 1989, the Board 
denied entitlement to service connection for DDD of the 
lumbar spine.


4.  In a final decision issued on April 28, 1997, the Board 
determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for DDD.  

5.  In a March 1998 Order, the U.S. Court of Veterans Appeals 
(now the U.S. Court of Appeals for Veterans Claims) 
(hereinafter the Court), as requested in a Joint Motion by 
the appellant and the Secretary of VA, dismissed the 
veteran's appeal on the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to DDD of the lumbar spine.

6.  In an October 2003 rating decision the RO found clear and 
unmistakable error (CUE) in a July 1986 rating decision that 
confirmed and continued a zero percent evaluation for lumbar 
strain.  The RO assigned a 10 percent evaluation, based upon 
objective evidence of painful or limited motion, from May 7, 
1985.  

7.  The veteran filed a claim on October 28, 1999, in 
pertinent part, seeking entitlement to service connection for 
DDD.   

8.  In a September 2001 rating decision, entitlement to 
service connection for DDD was granted and a 20 percent 
evaluation assigned for lumbosacral strain with DDD effective 
from November 5, 1999.  

9.  In a June 2002 rating decision, the RO granted 
entitlement to service connection for DDD and awarded a 60 
percent disability evaluation for lumbosacral strain with 
DDD, effective from October 28, 1999.  

10.  The RO was not in receipt or possession of any evidence 
between April 28, 1997, and October 28, 1999, that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits for DDD of the lumbar spine.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 28, 
1999, for the award of service connection for DDD of the 
lumbar spine and the assignment of a 60 percent evaluation 
for lumbosacral strain with DDD of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.400(q)(1)(ii), 3.400(o) (2005).  

2.  The criteria for an effective date prior to October 28, 
1999, for the award of a TDIU have not been met.  38 U.S.C.A. 
§§ 5100-5103A, 5106, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.400(o) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

A VCAA notice on a claim for entitlement to service 
connection for degenerative disk disease (DDD) was provided 
to the veteran in March 2001 prior to a September 2001 rating 
decision, wherein the RO granted entitlement to service 
connection for DDD and assigned a 20 percent disability 
rating with an effective date of November 5, 1999.  The 
veteran disagreed with the rating and the effective date 
assigned.  As noted above, the rating was increased to 60 
percent with an effective date of October 28, 1999, and a 
TDIU was awarded with an effective date of October 28, 1999.  
The issues currently before the Board arose from the 
veteran's disagreement with the effective dates assigned. 

In VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (2004), the VA 
General Counsel cited Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 
2003), and reasoned that there is nothing in the language of 
38 U.S.C.A. § 5103, or in the VCAA's legislative history, 
indicating Congressional intent to require VA to give 
section-5103(a) notice when VA receives an NOD which relates 
to a "downstream element" of a claim, i.e., an earlier 
effective date or the particular disability evaluation 
assigned to the service-connected disability.  The General 
Counsel's rationale was that an NOD is not received at the 
beginning of the claim process, but is the means by which a 
claimant who is dissatisfied with VA's decision on a claim 
initiates an appeal to the Board.

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that, 
notwithstanding the apparent inapplicability of the VCAA to 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue because the claimant has 
received thorough notice during the prosecution of this claim 
and has had the opportunity to respond, particularly to the 
statement of the case (SOC).  The informative notice and 
development in this case are such that any deficiency is no 
more than harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

The veteran submitted a claim in December 1979 for multiple 
conditions, to include residuals of a back injury which he 
asserted had occurred in February 1979.  

A VA C&P examination on January 10, 1980, revealed no 
findings of disc disease of the lumbar spine.  The clinical 
findings were that neurologically the veteran was completely 
normal at the time of the examination.  The examiner 
specifically noted that the veteran had no neurological loss 
in the lower extremities.  He had a normal spinal curvature, 
some mild tenderness to punch in the low lumbar area, and no 
paravertebral muscle spasm or tenderness.  He had full motion 
of his lumbosacral spine except for forward flexion, which 
was limited to 80 degrees because of pain in the low back.  
He had no sciatic notch tenderness and straight leg raising 
was negative bilaterally.  An X-ray of the lumbar spine 
revealed some lumbarization of S1 (the first sacral segment).  
The vertebral bodies and disc spaces were well-maintained.  
No fractures or dislocations were seen.  The SI (sacro-iliac) 
joints were normal.  

After review of service medical records and the report of a 
VA Compensation and Pension (C&P) examination in January 
1980, in a rating decision in February 1980 the RO granted 
entitlement to service connection for lumbosacral strain and 
assigned a ten percent evaluation from June 1979.  This 
evaluation was assigned under Diagnostic Code 5295.  The RO 
noted that service medical records show that the veteran was 
hospitalized for approximately two days in January 1979 with 
a diagnosis of low back strain.  A physical profile record on 
February 20, 1979, showed a diagnosis of degenerative disc 
disease (DDD), with no findings.  The separation examination 
on June 12, 1979, revealed the spine as normal.  

At a routine future VA C&P examination in July 1981, the 
veteran related having had a pain in his lower back for a 
number of years.  He recently had had a myelogram, but no 
surgery had been recommended.  The pain did not particularly 
radiate into his legs.  There was no history of anesthesia or 
paresthesia.  Clinical findings were of normal gait and 
posture, negative straight leg raising bilaterally, and equal 
and active patellar reflexes.  He could squat and rise 
unassisted, walk on his toes and heels without any particular 
problem.  The lumbar spine had a forward flexion of 70 
degrees with extension backwards of 25 degrees with some pain 
in the lower back.  The diagnosis was acute and chronic 
lumbosacral strain.  The impression of an X-ray examination 
was slight disc space narrowing at L4-5 (the junction of the 
4th and 5th lumbar vertebrae).  

Based upon the above examination report, the RO confirmed and 
continued the 10 percent evaluation in an August 1981 rating 
decision. 

At a routine future C&P examination in July 1983, the 
diagnosis was lumbosacral strain, by history, with no 
objective findings on examination.  After review of the 
examination report, in an August 1983 rating decision, the RO 
determined that the lumbosacral spine condition was shown to 
be less than 10 percent disabling, and assigned a zero 
percent evaluation effective from December 1983.  In 
accordance with the regulations in effect at that time, in a 
letter dated in August 1983, the RO notified the veteran of 
the determination and that his payments would be discontinued 
effective December 1, 1983.  He was notified that he could 
submit new evidence and also of his procedural and appellate 
rights.  See 38 C.F.R. §§ 3.105, 3.500(r) (1983). 

The veteran expressed his disagreement with the August 1983 
rating decision, and the RO issued a statement of the case in 
September 1983.  He filed a substantive appeal, with 
additional medical evidence.  

The Board issued a decision in May 1985, noting that the 
appeal was from a rating action reducing a 10 percent 
evaluation for lumbosacral strain to no percent.  The Board 
concluded that entitlement to a compensable rating for a back 
disability was not established, and denied the appeal.  

The RO also issued a rating decision in May 1985 (after the 
Board's decision) wherein it reviewed evidence received in 
November 1984 (which had been reviewed by the Board) and 
confirmed the August 1983 rating decision.  The veteran was 
notified of that decision.  

A statement received in May 1985 includes reference to a back 
disability and evidence submitted at that time includes a 
statement from a VAMC dated in May 1985, indicating that the 
veteran had chronic back pain, and a "CT scan X-ray" 
(computerized tomography) showed that the lumbar spine had a 
mild right bulge at L-5.   

After a VA C&P examination in June 1986, in a rating decision 
in July 1986, the issues included an increased evaluation in 
service-connected lumbosacral strain, and service connection 
for disk disease.  According to the rating decision, the 
clinical findings at the examination were that the veteran 
had 95 percent flexion of his back and 100 percent extension, 
lateral bending.  At the extreme of lateral bending to the 
right, he had a little pain and also with rotation to the 
right, which was 80 percent.  Rotation to the left was 100 
percent.  The pain on bending to the right and rotating to 
the right was in the left L-5 paraspinal areas.  Reflexes 
were 2+ and equal of the knees and ankles.  There were no 
sensory changes.  Muscle testing was strong, L-3 through S-1.  
The diagnosis was chronic lumbosacral strain as described.  

As disk disease of the lumbar spine was not shown by the 
evidence of record, the RO denied entitlement to service 
connection.  The veteran was notified in August 1986 that 
service connection for disk disease was denied.  He initiated 
an appeal as to that decision.  

The Board remanded the issue of entitlement to service 
connection for disc disease of the lumbar spine in September 
1987, for an examination and medical opinion. 

At a VA C&P examination of his back in November 1987, the 
veteran described his pain as intermittent, occurring five to 
six times a week, and worsened by increased physical activity 
such as bending, lifting, stooping, and walking.  Sitting in 
a car for any significant period of time also led to 
increased pain.  He obtained relief by rest and pain 
medications.  He denied radiation of pain into the legs, but 
he occasionally had a tingling feeling in the left leg down 
to the level of the calf.  Clinical findings were recorded.  
The impression was chronic lumbosacral strain.  A December 
1987 X-ray revealed good alignment of vertebral bodies in the 
lumbar spine.  The disc spaces and vertebral bodies were well 
maintained.  The X-ray impression was a normal lumbar spine.   

At a November 1987 VA neurological examination the examiner 
noted that a January 1979 service medical record shows onset 
of low back pain after someone fell on top of the veteran.  
The examiner also noted that in "July 1979" the veteran 
fell out of a jeep and landed on his back and head, which 
caused incremental back pain.  All complaints had centered on 
his low back since 1979.  An examination showed normal heel 
and toe walking, normal strength in the lower extremities, 
and normal reflexes.  The examiner found nothing in history 
or examination to suggest nervous system involvement 
reflecting nerve root compression.  There was no neurological 
problem.  

At a VA C&P orthopedic examination in July 1988, the veteran 
reported the history of his injury and current symptoms.  The 
examiner observed that the veteran used no braces, corsets, 
or other assistive devices to ambulate.  He had no limp or 
gait abnormalities.  Clinical findings of the lumbar spine 
revealed no list, scoliosis, or paraspinous muscle spasm.  
Flexion was to 65 degrees, with the veteran complaining that 
his back hurt.  Active hyperextension was -5 degrees.  
Tilting to the left and right was 20 degrees.  There was no 
gluteal atrophy or sciatic nerve or notch tenderness.  Knee 
jerks and ankle jerks were normoactive and equal bilaterally.  
Provocative straight leg raising was negative bilaterally.  
There was no muscle weakness noted bilaterally.  X-rays were 
reviewed.  The impression was history of lumbosacral strain, 
with no clinical residual found.  

The veteran was also afforded a VA neurological examination 
in July 1988.  After clinical evaluation, the impression was 
history of low back pain with no objective evidence of 
neurological deficits.  The examiner noted that after 
reviewing the orthopedic consultation, it appeared that no 
orthopedic or neurological findings could be objectively 
found to coordinate with the veteran's claim of service-
connected disability from back injury.  

The RO notified the veteran in a September 1988 supplemental 
statement of the case (SSOC) that service connection for DDD 
of the lumbar spine was not established.  In a June 1989 
Board decision, entitlement to service connection for disc 
disease of the lumbar spine was denied.  

In a May 1994 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
for entitlement to service connection for DDD of the lumbar 
spine.  The veteran filed an NOD as to that determination, 
and an SOC was issued.  

A VA outpatient treatment record shows that, in October 1994, 
the veteran was examined for several disabilities, to include 
a back condition.  After examination, the pertinent 
impression was chronic lumbar strain syndrome with 
deconditioning of the lumbar musculature.  He was fitted with 
a lumbosacral corset to use in very acute periods and perhaps 
when riding in a car.  He was also diagnosed with 
paresthesias anterolateral thighs bilaterally questionable 
myalgia, paresthetics.  He was offered physical therapy to 
regain control of his musculature.  

He presented testimony at a personal hearing at the RO in 
January 1995, after which in a June 1995 decision the Hearing 
Officer determined that new and material evidence had not 
been received sufficient to reopen a claim of entitlement to 
service connection for DDD of the lumbar spine.  In June 
1995, an SSOC was furnished to the veteran notifying him of 
the decision.  

In April 1997 the Board issued a decision wherein, in 
pertinent part, it determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for DDD of the lumbar spine.  

The veteran appealed the Board's April 1997 decision to the 
Court.  In a Joint Motion in March 1998 it was stated that 
the appellant did not challenge the Board disposition of the 
DDD claim.  The appellant and the Secretary of VA requested 
that the appeal of the April 1997 Board decision on the issue 
of whether new and material evidence had been received to 
reopen a claim of entitlement to service connection for DDD 
of the lumbar spine be dismissed, and the other issue 
appealed be remanded.  In March 1998, the Court issued an 
order which, in pertinent part, dismissed the appeal on the 
issue regarding DDD of the lumbar spine issue.  

At a VA examination on October 28, 1998, the veteran related 
the back injury in service and his symptoms at that time.  
The clinical findings were recorded.  The impression was 
degenerative joint disease of the lumbar spine.  The examiner 
noted that the veteran had a painful demeanor rated as 
severe.  An October 1998 X-ray revealed a normal lumbar 
spine, with no change since January 1994.

On October 28, 1999, a claim from the veteran, through his 
attorney, was received at the RO seeking (1) a reopening and 
revision of the rating action which reduced the veteran's 
service-connected back disability from 10 percent to 0 
percent in order to comply with 38 C.F.R. § 3.105(e); (2) 
adjudication of a pending claim for increase in the service-
connected back disability; and (3) a new claim for 
degenerative disc disease (DDD) submitted under 38 C.F.R. 
§ 3.303(b).  

At a VA examination in June 2000 the veteran related his in-
service and post-service symptoms.  The examiner stated that 
from the veteran's history he could not differentiate between 
the veteran's disk disease of the lumbar spine and symptoms 
attributable to the service-connected disability of 
lumbosacral strain.  The examiner opined that the veteran had 
disk disease at the time he was discharged from service.  All 
indications pointed to the fact that the veteran has lumbar 
disk disease and did have it at the time of discharge from 
service.  In an addendum, the examiner again opined that the 
veteran had disc disease when he was discharged from service, 
had disc disease now, and had had disc disease since his 
discharge. 

In a September 2001 rating decision, the RO apparently 
granted entitlement to service connection for DDD of the 
lumbar spine and combined it with the previously service-
connected lumbosacral strain.  The RO assigned a 20 percent 
disability evaluation effective from November 5, 1999, the 
date of receipt of the claim, for lumbosacral strain with DDD 
due to trauma (formerly coded as DC 5295).  The rating 
decision shows that the prior evaluation had been zero 
percent from December 1, 1983.  

Notice was provided to the veteran of the decision by letter 
dated in October 2001.  The veteran's attorney expressed 
disagreement with the evaluation.  He contended that the June 
2000 VA examiner's objective findings supported by the MRI 
clearly demonstrated "persistent symptoms compatible with 
psychiatric neuropathy" as the findings contain neurological 
deficits appropriate to the site of the diseased disc.  The 
attorney further stated that these symptoms were 
"persistent" and the veteran had suffered from disc disease 
since his discharge from service.   

The attorney further contended that the VA examiner found 
that the veteran suffered from "pain at the extremity" of 
all the range of motion studies.  Based upon consideration of 
38 C.F.R. § 4.40, and the benefit of the doubt, the attorney 
contended that the veteran was entitled to a 60 percent 
disability rating under DC 5293.  In addition, the veteran's 
attorney contended that, as VA had failed to adjudicate the 
veteran's May 1985 request for increase in the rating of his 
back disability, the correct effective date for a 60 percent 
disability rating was in May 1985, the date the veteran 
requested the increase which VA had failed to adjudicate 
until now.  

In a June 2002 rating decision the RO granted a 60 percent 
evaluation effective from October 28, 1999.  

In October 2003, the RO found CUE in a July 1986 rating 
decision that had confirmed and continued the zero percent 
evaluation for lumbar strain, and assigned a 10 percent 
evaluation from May 7, 1985, the date of earliest objective 
evidence of painful or limited motion.  

III.  Analysis

The veteran has disagreed with the effective date of October 
28, 1999, assigned for an award of a 60 percent evaluation 
for lumbosacral strain with DDD of the lumbar spine and the 
corresponding entitlement to a TDIU effective the same date.  
His contentions , in essence, are that the effective date 
must be either December 3, 1979, the date of filing of the 
original application; or August 28, 1983, the date of an 
erroneous reduction decision; or May 1985 (day not 
specified), the date of an unadjudicated claim.

The Board notes that the basis for the 60 percent evaluation 
was DDD of the lumbar spine, for which service connection had 
been granted effective October 28, 1999.  A review of the 
file shows that on a claim for a back disability the initial 
rating decision in February 1980 granted entitlement to 
service connection only for lumbosacral strain.  That 
decision was not appealed, and is therefore, under the law, a 
final decision.  Accordingly, an effective date of December 
3, 1979, the date of filing the original application, is not 
warranted.  

As for August 28, 1983, the date of a claimed erroneous 
reduction decision, the Board notes that that particular 
rating decision had been appealed to the Board and was 
affirmed in a May 2, 1985, decision.  The final appellate 
decision subsumed the rating decision by the agency of 
original jurisdiction.  38 C.F.R. § 20.1104.  

Further analysis of the record shows that the RO, in a rating 
action dated August 29, 1983, after review of a July 1983 VA 
routine future examination and all the other evidence on 
file, determined that the degree of disability from the 
veteran's service-connected lumbosacral strain at that time 
was shown to be less than 10 percent disabling.  The RO 
assigned a zero percent evaluation, to be effective from 
December 1, 1983.  In a letter dated August 31, 1983, the RO 
notified the veteran that his back condition was shown to be 
less than 10 percent disabling and his payments would be 
discontinued effective December 1, 1983.  He was notified 
that, if he believed that his disability had not improved, he 
could submit additional evidence to show that his disability 
payments should not be discontinued.  If new evidence was not 
received within 60 days, his disability compensation would be 
discontinued as indicated.  He was also notified of his 
appeal rights.  The veteran's notice of disagreement was 
received on September 8, 1983.  He felt that he was at least 
10 percent disabled, if not more, but apparently no 
additional evidence was submitted with his NOD.  

With his substantive appeal received on August 8, 1984, the 
veteran submitted medical evidence that included a private 
treatment report dated February 1, 1982.  The diagnosis was 
probable herniated nucleus pulposus, L4-L5.  This evidence 
was considered by the RO, and, in a rating decision dated 
September 24, 1984, the RO confirmed the decision in the 
August 29, 1983, rating decision.  This private medical 
evidence was also considered in the Board's May 2, 1985, 
decision.  

The veteran's attorney contends that VA failed to follow 
38 C.F.R. § 3.105(e), in that a rating action proposing the 
reduction was not prepared and instead the rating action was 
an actual reduction in violation of the regulations.  The 
provisions of 38 C.F.R. § 3.105(e), as in effect in 1983, 
provided that where the reduction in evaluation of a service-
connected disability or employability status was considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, rating action would be taken.  The 
reduction was to be made effective the last day of the month 
in which a 60-day period from date of notice to the payee 
expired.  The veteran was to be notified at his or her latest 
address of record of the action taken, and furnished detailed 
reasons therefore, and was to be given 60 days for the 
presentation of additional evidence.  38 U.S.C.A. 
§ 3012(b)(6).

The Board further notes that, when the veteran's rating for 
lumbosacral strain was reduced in a rating decision dated on 
August 29, 1983, the 10 percent rating had been assigned from 
June 28, 1979, and the zero percent rating was to be 
effective from December 1, 1983.  Thus, that rating had been 
in effect for less than five years, and 38 C.F.R. § 3.344(a) 
and (b) were not applicable.  See 38 C.F.R. § 3.344(c) 1983.

Although the veteran's attorney contends that the veteran was 
not provided with a 60-day notification letter, the evidence 
of record shows that he was so notified.  In a letter dated 
August 31, 1983, the RO notified the veteran that his 
service-connected lumbosacral strain was shown to be less 
than 10 percent disabling and that his payments would be 
discontinued effective December 1, 1983.  He was notified 
that if he believed that his disability had not improved, he 
could submit additional evidence to show that his disability 
payments should not be discontinued, and that, if new 
evidence was not received within 60 days, his disability 
compensation would be discontinued as indicated.  He was also 
notified of his appellate rights.  

The veteran's attorney contends that, although the veteran 
was not provided with the 60-day letter, he did submit 
additional evidence, including a private medical report dated 
in February 1982 that was not considered by either the RO (as 
no SSOC was issued) or by the Board in its decision.  To the 
contrary, however, the record reflects that the described 
evidence was received on August 8, 1984, after the 60-day 
period, was then considered by the RO in a rating decision 
issued in September 1984, and also was discussed in the 
Board's May 2, 1985, decision.  

To support the disagreement with the effective date, the 
veteran's attorney argues that when the veteran disagreed 
with the reduction in the August 1983 rating decision the RO 
issued an SOC which reversed the burden of proof and treated 
the claim as one for an increase.  He thus contends that the 
Board's decision of May 2, 1985, likewise reversed the burden 
of proof and required the veteran to submit evidence to 
increase his disability rating, and that, by reducing the 10 
percent rating and then placing the burden of proof upon the 
veteran to submit evidence to warrant an increased rating, VA 
violated the regulations as construed in Brown v. Brown, 
5 Vet. App. 413 (1993).  

The veteran's attorney's statements that, when the veteran 
disagreed with the reduction, the RO and the Board 
erroneously reversed the burden of proof and required the 
veteran to submit evidence to increase his disability rating, 
do not meet the specific regulatory requirements for a motion 
to review or reverse a decision of the Board based upon clear 
and unmistakable error.  38 C.F.R. § 20.1404 (2005).  He is 
free to file such a motion, but the present decision does not 
address such allegations.  The May 2, 1985, Board decision 
thus remains a final decision.  38 C.F.R. § 20.1100.  

The attorney further states that the effective date was 
apparently based upon VA Form 21-4138 and attachments filed 
with the RO on October 28, 1999.  The attorney notes that, as 
pointed out in those papers, VA failed to adjudicate the 
veteran's May 1985 request for an increase in the rating of 
his back disability.  He further states that, under these 
circumstances, the correct effective date for the 60 percent 
disability rating is May 1985, the date the veteran requested 
the increase which VA failed to adjudicate until now.  

In May 1985 the veteran submitted a VA Form 21-4138 with a VA 
medical statement.  In July 1985 he provided information 
regarding his claim for lumbar strain.  The RO secured VA 
medical records.  He was afforded a VA medical examination, 
but on conditions claimed for service connection.  A rating 
decision was issued in November 1985 on the claimed service-
connected conditions.  The RO notified the veteran in 
December 1985 that certain disabilities listed, to include 
back strain, were service-connected but they were less than 
10 percent disabling and compensation was not payable.  In a 
letter in reply received in January 1986, the veteran wrote 
that the "back strain" listed was in error, as he had never 
claimed back strain, but had claimed disc disease.  

He was provided a VA C&P examination in June 1986.  In a 
rating decision in July 1986, jurisdiction was listed as a 
supplemental claim, and issues included an increased rating 
in service-connected lumbosacral strain, and service 
connection for disk disease.  Although the lumbosacral strain 
is included in the issues, in the decision part of the rating 
decision, there is no mention of lumbosacral strain.  It 
would appear, however, that the RO denied entitlement to a 
compensable evaluation for lumbosacral strain.  The RO denied 
entitlement to service connection for disk disease of the 
lumbar spine as not shown by the evidence of record.  At a 
hearing in January 1995 the veteran raised new issues, which 
included an increased evaluation for service-connected 
lumbosacral strain, which the Hearing Officer referred to the 
rating board.  In a June 1996 rating decision the RO 
confirmed and continued the noncompensable evaluation for 
service-connected lumbosacral strain.  

It appears that the claim to increase his back disability 
filed by the veteran in May 1985 was adjudicated by the RO.  
In addition, as discussed above, in an October 2003 rating 
decision the RO re-examined the veteran's claim filed in May 
1985 and found CUE in a July 1986 rating decision that had 
confirmed and continued the zero percent evaluation for 
lumbar strain.  The RO assigned a 10 percent evaluation from 
May 7, 1985, the date of the earliest objective evidence of 
painful or limited motion.  Accordingly, the May 1985 claim 
for an increased evaluation of lumbosacral strain has been 
adjudicated, and an effective date based upon the May 1985 
claim is not warranted. 

Subsequently, the veteran sought entitlement to service 
connection for DDD and, in a final decision issued on June 8, 
1989, the Board denied entitlement to service connection for 
DDD of the lumbar spine.  Also, in a final decision issued on 
April 28, 1997, the Board determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for DDD.  As discussed 
above, although this decision was appealed to the Court, in a 
March 1998 Joint Motion, the parties requested that the part 
of the April 1997 Board decision regarding DDD of the lumbar 
spine be dismissed.  The Court issued an Order in March 1998 
which, in pertinent part, dismissed the appeal on the issue 
regarding DDD of the lumbar spine.  Thus the April 1997 Board 
decision is clearly a final decision.  Therefore, an 
effective date for a 60 percent evaluation based on DDD as 
part of the veteran's low back disability cannot be assigned 
prior to April 28, 1997, the date of the Board's decision.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); 38 U.S.C.A. 
§§ 7105, 5110.  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

The assignment of effective dates for awards of benefits is 
generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  Unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that, except 
as otherwise provided, the effective date of such an award 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Lalonde, the Court stated that the effective 
date of an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.  In Hazan the Court held that a prior Board decision as 
to the degree of disability does not bar consideration of 
earlier evidence as to the effective date of a post-Board 
decision increase, even though any effective date awarded 
cannot be earlier than the decision of the Board.  

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a); 38 C.F.R. § 3.31.

The RO was not in receipt or possession of any evidence 
between April 28, 1997, and October 28, 1999, that can 
reasonably be construed as a formal or informal claim of 
entitlement to increased VA benefits based on DDD of the 
lumbar spine.  

After review of the medical evidence discussed above, the RO 
granted entitlement to service connection for DDD of the 
lumbar spine.  The RO assigned a 60 percent evaluation 
effective October 28, 1999, on the basis that, as found by 
the RO, that was the date on which the claim requesting an 
increase in benefits had been received.

As noted above, under the pertinent regulation, the effective 
date should be the date of receipt of the claim or the date 
entitlement arose, whichever comes later.  In this case, the 
veteran's claim was received on October 28, 1999.  Medical 
evidence submitted with his claim showed a diagnosis of DDD 
in October 1998; however, because the date of claim is later 
than the date on which entitlement possibly arose, the 
veteran is not entitled to an effective date prior to October 
28, 1999, for the grant of service connection for DDD of the 
lumbar spine, as a matter of law.  See Shields v. Brown, 
8 Vet. App. 346, 349 (1995) (an earlier effective date cannot 
be granted in the absence of a valid claim).

A TDIU is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  Evidence of record shows that the veteran 
was deemed unemployable due to his service-connected back 
disability.  The grant of service connection for DDD of the 
lumbar spine and the assigned 60 percent evaluation combined 
with other service-connected disabilities resulted in the 
veteran's then meeting the schedular criteria for TDIU.  
Accordingly, the effective date for the award of entitlement 
to a TDIU is October 28, 1999, the date the veteran's 
service-connected disabilities met the schedular criteria.   

The Board therefore concludes that October 28, 1999, is the 
earliest effective date that may be assigned for a 60 percent 
evaluation for the veteran's service-connected lumbosacral 
strain with DDD of the lumbar spine, and for the 
corresponding awared of TDIU.  Accordingly, the earlier 
effective date sought on appeal must be denied.



ORDER

Entitlement to an effective date for a 60 percent evaluation 
for lumbosacral strain with degenerative disk disease of the 
lumbar spine earlier than October 28, 1999, is denied.

Entitlement to an effective date for a total disability 
rating (TDIU) for benefit purposes due to individual 
unemployability based on service-connected disabilities 
earlier than October 28, 1999, is denied.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


